Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered May 12, 1999, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record reflects that the defendant voluntarily, knowingly, and intelligently waived any right to challenge the excessiveness of his sentence (see, People v Hidalgo, 91 NY2d 733; People v Allen, 82 NY2d 761, 763). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.